DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–14 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0251714 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 March 2020, 02 April 2021, and 27 September 2021 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because the view numbers of FIGS. 1–3 are not larger than the letter, number, and reference characters used in the drawing. The view numbers must be larger than the numbers used for reference characters. See 37 CFR 1.84 (u)(2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
POSITIVE ELECTRODE INCLUDING ROOM TEMPERATURE SOLID STATE PLASTICIZER, AND SOLID ELECTROLYTE BATTERY INCLUDING THE SAME.

The use of the term Ketjen black (e.g., [0065]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as commercial marks.

Claim Interpretation
The broadest reasonable interpretation of "a first positive electrode material layer … comprising a first positive electrode active material, a first solid electrolyte, and a first electrolyte salt" and "a second positive electrode active material … comprising a second positive electrode active material, a second solid electrolyte, a second electrolyte salt and a plasticizer" encompasses a positive active material layer comprising a positive electrode active material, a solid electrolyte, an electrolyte salt, and a plasticizer. The claims and specification do not require "a first positive electrode active material," "a first solid electrolyte," and "a first electrolyte salt" to be different from "a second positive electrode active material," "a second solid electrolyte," 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–9 and 11–14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guyomard (US 2006/0263688 A1, hereinafter Guyomard).
Regarding claim 1, Guyomard discloses a positive electrode for a solid electrolyte battery (see positive electrode, [0067]), which comprises:
a positive electrode current collector (see aluminum foil, [0069]);
a first positive electrode active material layer formed on at least one surface of the positive electrode current collector (see viscous solution, [0069]) and
the first positive electrode active material layer comprises a first positive electrode active material (see LiV3O8, [0067]), a first solid electrolyte (see PEO, [0067]) and a first electrolyte salt (see LiTFSI, [0067]); and
a second positive electrode active material layer formed on the first positive electrode active material layer (see viscous solution, [0069]) and
the second positive electrode active material layer comprises a second positive electrode active material (see LiV3O8, [0067]), a second solid electrolyte (see PEO, [0067]), a second electrolyte salt (see LiTFSI, [0067]) and a plasticizer (see EC, [0067]),
wherein the plasticizer has a melting point of 30–130° C (see EC, [0067]).
Regarding claim 2, Guyomard discloses all claim limitations set forth above and further discloses a positive electrode for a solid electrolyte battery:
wherein the plasticizer has a melting point of 35–65° C (see EC, [0067]).
Regarding claim 3, Guyomard discloses all claim limitations set forth above and further discloses a positive electrode for a solid electrolyte battery:
wherein the plasticizer is ethylene carbonate, polyethylene glycol having a weight average molecular weight of 1,000 or more, succinonitrile, cyclic phosphate, or at least two of them (see EC, [0067]).
Regarding claim 4, Guyomard discloses all claim limitations set forth above and further discloses a positive electrode for a solid electrolyte battery:
wherein the plasticizer is used in an amount of 0.1–30 wt % based on the total weight of the second positive electrode active material layer (see EC, [0067]).
Regarding claim 5, Guyomard discloses all claim limitations set forth above and further discloses a positive electrode for a solid electrolyte battery:
wherein each of the first positive electrode active material layer and the second positive electrode active material layer further comprises a conductive material (see carbon, [0067]) and a binder (see PVdF-HFP, [0067]).
claim 6, Guyomard discloses all claim limitations set forth above and further discloses a positive electrode for a solid electrolyte battery:
wherein the weight ratio of the first positive electrode active material layer to the second positive electrode active material layer is 1 : 99–99 : 1 (see viscous solution, [0069]).
Regarding claim 14, Guyomard discloses all claim limitations set forth above and further discloses a positive electrode for a solid electrolyte battery:
wherein the first solid electrolyte and the second solid electrolyte are each a polymer solid electrolyte, an organic electrolyte, or a polymer gel electrolyte (see PEO, [0067]).
Regarding claim 7, Guyomard discloses a solid electrolyte battery comprising a positive electrode, a negative electrode, and a separator interposed between the positive electrode and the negative electrode (see battery, [0070]), wherein the positive electrode comprises:
a positive electrode current collector (see aluminum foil, [0069]);
a first positive electrode active material layer formed on at least one surface of the positive electrode current collector (see viscous solution, [0069]) and
the first positive electrode active material layer comprises a first positive electrode active material (see LiV3O8, [0067]), a first solid electrolyte (see PEO, [0067]) and a first electrolyte salt (see LiTFSI, [0067]); and
a second positive electrode active material layer formed on the first positive electrode active material layer (see viscous solution, [0069]) and
the second positive electrode active material layer comprises a second positive electrode active material (see LiV3O8, [0067]), a second solid electrolyte (see 
wherein the plasticizer has a melting point of 30–130° C (see EC, [0067]).
Regarding claim 8, Guyomard discloses all claim limitations set forth above and further discloses a solid electrolyte battery:
which is activated at a temperature between the melting point of the plasticizer and 130° C (see 50°C, [0069]), and
the plasticizer is present in a liquid state after the solid electrolyte battery is activated (see EC, [0067]).
Regarding claim 9, Guyomard discloses all claim limitations set forth above and further discloses a solid electrolyte battery:
wherein the plasticizer in the liquid state infiltrates into cracks (see porosity, [0047]) formed in the second positive electrode active material (see EC, [0067]).
Regarding claim 11, Guyomard discloses all claim limitations set forth above and further discloses a solid electrolyte battery:
wherein voids (see porosity, [0047]) in the second positive electrode active material layer are filled with the plasticizer in the liquid state (see EC, [0067]).
Regarding claim 12, Guyomard discloses a battery module comprising a solid electrolyte battery as a unit cell, wherein the solid electrolyte battery comprises a positive electrode, a negative electrode and a separator interposed between the positive electrode and the negative electrode (see battery, [0070]), wherein the positive electrode comprises:
a positive electrode current collector (see aluminum foil, [0069]);
a first positive electrode active material layer formed on at least one surface of the positive electrode current collector (see viscous solution, [0069]) and
the first positive electrode active material layer comprises a first positive electrode active material (see LiV3O8, [0067]), a first solid electrolyte (see PEO, [0067]) and a first electrolyte salt (see LiTFSI, [0067]); and
a second positive electrode active material layer formed on the first positive electrode active material layer (see viscous solution, [0069]) and
the second positive electrode active material layer comprises a second positive electrode active material (see LiV3O8, [0067]), a second solid electrolyte (see PEO, [0067]), a second electrolyte salt (see LiTFSI, [0067]) and a plasticizer (see EC, [0067]),
wherein the plasticizer has a melting point of 30–130° C (see EC, [0067]).
Regarding claim 13, Guyomard discloses a battery pack comprising a battery module, wherein the battery module comprises a solid electrolyte battery as a unit cell, wherein the solid electrolyte battery comprises a positive electrode, a negative electrode and a separator interposed between the positive electrode and the negative electrode (see battery, [0070]), wherein the positive electrode comprises:
a positive electrode current collector (see aluminum foil, [0069]);
a first positive electrode active material layer formed on at least one surface of the positive electrode current collector (see viscous solution, [0069]) and
the first positive electrode active material layer comprises a first positive electrode active material (see LiV3O8
a second positive electrode active material layer formed on the first positive electrode active material layer (see viscous solution, [0069]) and
the second positive electrode active material layer comprises a second positive electrode active material (see LiV3O8, [0067]), a second solid electrolyte (see PEO, [0067]), a second electrolyte salt (see LiTFSI, [0067]) and a plasticizer (see EC, [0067]),
wherein the plasticizer has a melting point of 30–130° C (see EC, [0067]).

Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 1037728 C, hereinafter Chen '728).
Chen '728 incorporates the subject matter of Chen et al. (CN 2062501 U, hereinafter Chen '501) at paragraph [0018]. The citations that refer to Chen '728 are bolded; and the citations that refer to Chen '501 are italicized.
Regarding claim 7, Chen '728 discloses a solid electrolyte battery comprising a positive electrode, a negative electrode, and a separator interposed between the positive electrode and the negative electrode (see lithium storage battery, [0025]), wherein the positive electrode comprises:
a positive electrode current collector (13, [0016]);
a first positive electrode active material layer (16) formed on at least one surface of the positive electrode current collector (13, [0016]) and
the first positive electrode active material layer (16) comprises a first positive electrode active material (see Li1+xV3O8, [0024]), a first solid electrolyte (see PAN, [0022]) and a first electrolyte salt (see LiClO4, [0022]
a second positive electrode active material layer (16) formed on the first positive electrode active material layer (16, [0016]) and
the second positive electrode active material layer (16) comprises a second positive electrode active material (see Li1+xV3O8, [0024]), a second solid electrolyte (see PAN, [0022]), a second electrolyte salt (see LiClO4, [0021]) and a plasticizer (see EC, [0022]),
wherein the plasticizer has a melting point of 30–130° C (see EC, [0022]).
Regarding claim 10, Chen '728 discloses all claim limitations set forth above and further discloses a solid electrolyte battery:
wherein the separator comprises a solid electrolyte membrane (see composite membrane, [0022]), and
the negative electrode comprises lithium metal (see lithium foil, [0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725